 


110 HCON 384 IH: Supporting the goals and ideals of National HIV Testing Day, and for other purposes.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 384 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2008 
Ms. Lee (for herself, Ms. Waters, Mr. Meeks of New York, Mrs. Christensen, Mr. Waxman, Ms. Norton, Ms. Matsui, Ms. Bordallo, Mr. Berman, Mr. Honda, Mr. Rush, Mr. Grijalva, Ms. McCollum of Minnesota, Ms. Kilpatrick, Mr. Sires, Mrs. Napolitano, and Ms. Solis) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National HIV Testing Day, and for other purposes. 
 
 
Whereas the Centers for Disease Control and Prevention (CDC) found that at the end of 2003, between 1,039,000 and 1,185,000 people nationwide were HIV positive, an increase from the estimated 850,000 to 950,000 people at the end of 2002; 
Whereas the CDC estimated that at the end of 2006, African-Americans represented 49 percent of all individuals living with HIV/AIDS, Whites represented 30 percent, and Hispanics represented 18 percent; 
Whereas the CDC further found that at the end of 2006, men accounted for nearly 73 percent of all individuals living with HIV/AIDS and women represented over 26 percent; 
Whereas the CDC estimated that from the beginning of the epidemic through 2006, 565,927 individuals in the United States have died of AIDS; 
Whereas the CDC has determined that the leading cause of HIV infection is male-to-male sexual contact, followed by heterosexual contact and injection drug use; 
Whereas the CDC has estimated that for the past 10 years, the rate of new infections in the United States has remained at approximately 40,000 annually, with no decline; 
Whereas individuals at high risk of acquiring HIV are also often at high risk of acquiring other sexually transmitted infections; 
Whereas a 2008 report from the CDC estimated that in the United States, 1 in 4 young women and nearly 1 in 2 young African-American women between the ages of 14 and 19 have a sexually transmitted infection; 
Whereas the CDC estimates that about 25 percent of all HIV-positive individuals are unaware of their status; 
Whereas the CDC reports that when infected persons knew their status, they were more likely to practice HIV risk-reduction behaviors; 
Whereas the CDC reported that in 2005, 40 percent of those diagnosed as HIV-positive were later diagnosed with AIDS within 1 year of their HIV test; 
Whereas the CDC reports that early knowledge of status is important for connecting HIV-positive individuals with medical care and services that can reduce mortality and prevent the onset of AIDS; 
Whereas a June 2004 survey by the Kaiser Family Foundation found that many Americans wanted more information about HIV, including the different types of HIV tests available, testing costs, test result confidentiality, and testing locations; 
Whereas African-Americans and Latinos are much more likely than Whites to say they need more information about HIV testing; 
Whereas anxieties, misconceptions, and stigma have been traditionally associated with HIV/AIDS and HIV testing; 
Whereas the most commonly used HIV tests currently require a 2 week waiting period for a diagnosis, and such a waiting period contributes to the anxiety surrounding HIV testing that discourages individuals from receiving their diagnosis; 
Whereas the CDC estimated that in 2004, among those who took an HIV test at sites funded by the CDC, 22 percent did not return for their test results; 
Whereas rapid test kits approved by the Food and Drug Administration have made HIV testing easier, more accessible, and less invasive, while delivering results within a single day; 
Whereas prevention counseling is an essential part of HIV testing, and when conducted according to established CDC guidelines, has been shown to be effective at producing individual behavioral change; 
Whereas the National Association of People with AIDS, founded in 1983, is the oldest coalition of people living with HIV/AIDS, and advocates on behalf of all people living with HIV/AIDS; 
Whereas National HIV Testing Day is an annual campaign introduced in 1995 and produced by the National Association of People with AIDS to encourage individuals to seek out and receive voluntary HIV counseling and testing; 
Whereas the theme of National HIV Testing Day 2008 is, Take the test, take control; 
Whereas the CDC’s Advancing HIV Prevention Initiative emphasizes the importance of HIV testing; 
Whereas as part of its overall public health mission, the CDC annually supports the National HIV Prevention Conference and National HIV Testing Day; and 
Whereas June 27 of each year is now recognized as National HIV Testing Day: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of National HIV/AIDS Testing Day;  
(2)encourages State and local governments, including their public health agencies, to recognize such a day, to publicize its importance among their communities, to encourage individuals to undergo counseling and testing for HIV and other sexually transmitted infections, and to establish and maintain effective linkages to care and treatment services for individuals testing positive; 
(3)encourages the appropriate use of rapid test kits approved by the Food and Drug Administration as a fast and efficient method of HIV testing; 
(4)encourages national, State, and local media organizations to carry messages in support of National HIV Testing Day; 
(5)encourages the President to emphasize the importance of addressing the HIV/AIDS epidemic among all Americans, but especially among minority communities; and 
(6)supports the development of a national AIDS strategy with clear goals and objectives to reduce new HIV infections, especially among minorities. 
 
